--------------------------------------------------------------------------------

Exhibit 10.1

XODTEC GROUP USA, INC.


INVESTOR SUBSCRIPTION AGREEMENT (the “Subscription Agreement”) dated September
29, 2009 between XODTEC GROUP USA, INC., a Nevada corporation (the “Company”)
and the person or persons executing this Agreement on the last page (the
“Subscriber”).  All documents mentioned herein are incorporated by reference.


1. Description of the Offering.  This Subscription Agreement is for shares of
the Company’s common stock, par value $.001 per share (the “Common
Stock”).  This Offering (the “Offering”) is made only to accredited investors
who qualify as accredited investors pursuant to the suitability standards for
such investors described under Regulation D of the United States Securities Act
of 1933, as amended (the “Securities Act”), who have no need for liquidity in
their investments.  Prior to this Offering there was no public market for the
Common Stock and no assurance can be given that a market will develop, or if
developed, that it will be maintained so that any subscribers in this Offering
may avail any benefit from the same.


THE SECURITIES OFFERED HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK
AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD THE LOSS OF THEIR ENTIRE
INVESTMENT.  THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT, OR THE SECURITIES LAWS OF ANY STATE, OR OTHER JURISDICTION AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH APPLICABLE LAWS. THESE SECURITIES
MAY NOT BE TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR ASSIGNED EXCEPT AS
PERMITTED UNDER SUCH ACT OR SUCH APPLICABLE LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.


2.  Terms of the Subscription.  The subscription is for One Million (1,000,000)
shares of the Company’s Common Stock (the “Shares”) at a purchase price of $0.70
per Share.


3. Other Terms of the Offering.  The execution of this Subscription Agreement
shall constitute an offer by the Subscriber to subscribe for the Shares in the
amount and on the terms specified herein.  The Subscriber must also complete and
execute the Subscriber Questionnaire attached hereto.  The Company reserves the
right, in its sole discretion, to reject in whole or in part, any subscription
offer.  If the Subscriber’s offer is accepted, the Company will execute a copy
of this Subscription Agreement and return it to Subscriber.


4.  Covenants.  The Company agrees from the acceptance of the Subscriber’s
subscription and for a period of eighteen months thereafter, the Company will
not issue any class of debt or equity convertible into shares of the Company’s
Common Stock.  If the Company issues Common Stock to any investor (“New
Investor”) at a price less than $0.70 per share, then the Company shall issue a
number of additional shares of Common Stock to the Subscriber equal to the
Subscriber’s subscription amount divided by the difference between $0.70 and the
New Investor’s purchase price per share of Common Stock.


5.  Subscription Payment.  Subscription for the Shares requires a cash
investment and the subscription price will be payable in full upon acceptance of
the subscription.  The Company reserves the right, in its sole discretion, to
accept fractional subscriptions.


5.  The Company’s Representations and Warranties. The Company hereby represents
and warrants as follows:


 
 

--------------------------------------------------------------------------------

 


(a)            The Company is a corporation duly formed and in good standing
under the laws of the State of Delaware with full power and authority to conduct
its business as presently contemplated;


(b)            The Company warrants and covenants that there are no material
misstatements or material omissions in this Subscription Agreement; and


(c)            The Company has the power to execute, deliver and perform this
Subscription Agreement and any other agreement contemplated herein;


6.  Subscriber’s Representations, Warranties and Covenants.  The undersigned
understands and acknowledges that the Shares subscribed for herein are being
offered and sold under one or more of the exemptions from registration provided
for in Section 3(b), 4(2) and 4(6) of the Securities Act including that found in
Rule 506 of Regulation D promulgated thereunder, that the undersigned
acknowledges that the Shares are being purchased without the undersigned being
offered or furnished any offering literature, prospectus or other material,
financial or otherwise, and that this action has not been scrutinized by the
United States Securities and Exchange Commission or by any regulatory authority
charged with the administration of the securities laws of any state or other
jurisdiction.  The undersigned hereby further represents and warrants as
follows:


(a)            The undersigned confirms that he understands and has fully
considered, for purposes of this investment, the risks of an investment in the
Shares and understands that:  (i) this investment is suitable only for an
investor who is able to bear the economic consequences or losing his entire
investment, (ii) the purchase of the Shares is a speculative investment which
involves a high degree of risk of loss by the undersigned of his entire
investment, and (iii) that there will be no public market for the Shares and
accordingly, it may not be possible for the undersigned to liquidate an
investment in the Shares in case of an emergency.


(b)            The Subscriber is an “Accredited Investor” as defined in Rule
501(a) of Regulation D under the Securities Act.  This representation is based
on the fact that the Subscriber, inter alia, is an accredited individual who,
together with the Subscriber’s spouse, have a net worth of at least $1,000,000
or the Subscriber, individually, has had income of not less than $200,000 in
each of  the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;


(c)            If the Subscriber is a corporation, partnership, trust or any
unincorporated association: (i) the person executing this Subscription Agreement
does so with full right, power and authority to make this investment; (ii) that
such entity was not formed for the specific purpose of making an investment in
the Company; and (iii) that all further representations and warranties made
herein are true and correct with respect to such corporation, partnership, trust
and unincorporated association;


(d)            The address set forth below is the Subscriber’s true and correct
residence or place of business, and the Subscriber has no present intention of
becoming a resident of any other state or jurisdiction;


(e)            The Subscriber understands and agrees that the Company prohibits
the investment of funds by any persons or entities that are acting, directly or
indirectly, (i) in contravention of any U.S. or international laws and
regulations, including anti-money laundering regulations or conventions, (ii) on
behalf of terrorists or terrorist organizations, including those persons or
entities that are included on the List of Specially Designated Nationals and
Blocked Persons maintained by the U.S. Treasury Department’s Office of Foreign
Assets Control1 (“OFAC”), as such list may be amended from time to time, (iii)
for a senior foreign political figure, any member of a senior foreign political
figure’s immediate family or any close associate of a senior foreign political
figure2, unless the Company, after being specifically notified by the Subscriber
in writing that it is such a person, conducts further due diligence, and
determines that such investment shall be permitted, or (iv) for a foreign shell
bank3 (such persons or entities in (i) – (iv) are collectively referred to as
“Prohibited Persons”).
 
2

--------------------------------------------------------------------------------


 
(f)             The Subscriber represents, warrants and covenants that: (i) it
is not, nor is any person or entity controlling, controlled by or under common
control with the Subscriber, a Prohibited Person, and (ii) to the extent the
Subscriber has any beneficial owners4, (a) it has carried out thorough due
diligence to establish the identities of such beneficial owners, (b) based on
such due diligence, the Subscriber reasonably believes that no such beneficial
owners are Prohibited Persons, (c) it holds the evidence of such identities and
status and will maintain all such evidence for at least five years from the date
of the Subscriber’s complete withdrawal from the Company, and (d) it will make
available such information and any additional information requested by the
Company that is required under applicable regulations.


(g)            If any of the foregoing representations, warranties or covenants
cease to be true or if the Company no longer reasonably believes that it has
satisfactory evidence as to their truth, notwithstanding any other agreement to
the contrary, the Company may, in accordance with applicable regulations, freeze
the Subscriber’s investment, either by prohibiting additional investments,
declining or suspending any withdrawal requests and/or segregating the assets
constituting the investment, or the Subscriber’s investment may immediately be
involuntarily withdrawn by the Company, and the Company may also be required to
report such action and to disclose the Subscriber’s identity to OFAC or other
authority.  In the event that the Company is required to take any of the
foregoing actions, the Subscriber understands and agrees that it shall have no
claim against the Company or the Placement Agent, and the  respective
affiliates, directors, members, partners, shareholders, officers, employees and
agents of each for any form of damages as a result of any of the aforementioned
actions.


(h)            The Subscriber agrees to indemnify and hold harmless the Company,
its respective affiliates, directors, members, partners, shareholders, officers,
employees and agents from and against any and all losses, liabilities, damages,
penalties, costs, fees and expenses (including legal fees and disbursements)
which may result, directly or indirectly, from any inaccuracy in or breach of
any representation, warranty, covenant or agreement set forth in this Agreement.

______________________________
 
1               The OFAC list may be accessed on the web at
http://www.treas.gov/ofac.
 
2               Senior foreign political figure means a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation.  In addition, a senior foreign political figure includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.  The immediate family of a senior
foreign political figure typically includes the political figure’s parents,
siblings, spouse, children and in-laws.  A close associate of a senior foreign
political figure is a person who is widely and publicly known internationally to
maintain an unusually close relationship with the senior foreign political
figure, and includes a person who is in a position to conduct substantial
domestic and international financial transactions on behalf of the senior
foreign political figure.
 
3               Foreign shell bank means a foreign bank without a physical
presence in any country, but does not include a regulated affiliate.  A post
office box or electronic address would not be considered a physical presence.  A
regulated affiliate means a foreign shell bank that: (1) is an affiliate of a
depository institution, credit union, or foreign bank that maintains a physical
presence in the United States or a foreign country, as applicable; and (2) is
subject to supervision by a banking authority in the country regulating such
affiliated depository institution, credit union, or foreign bank.
 
4               Beneficial owners will include, but not be limited to: (i)
shareholders of a corporation; (ii) partners of a partnership; (iii) members of
a limited liability company; (iv) investors in a fund-of-funds; (v) the grantor
of a revocable or grantor trust; (vi) the beneficiaries of an irrevocable trust;
(vii) the individual who established an IRA; (viii) the participant in a
self-directed pension plan; (ix) the sponsor of any other pension plan; and (x)
any person being represented by the Subscriber in an agent, representative,
intermediary, nominee or similar capacity.  If the beneficial owner is itself an
entity, the information and representations set forth herein must also be given
with respect to its individual beneficial owners.  If the Subscriber is a
publicly-traded company, it need not conduct due diligence as to its beneficial
owners.


 
3

--------------------------------------------------------------------------------

 
 
(k)            The Subscriber will be acquiring the Shares, solely for the
Subscriber’s own account, for investment and not with a view toward the resale,
distribution, subdivision or fractionalization thereof; and the Subscriber has
no present plans to enter into any such contract, undertaking, agreement or
arrangement;


(l)             The Subscriber acknowledges and understands that prior to this
Offering there was no public market for the Shares and no assurance can be given
that a public market will develop for the Shares offered hereby, or if
developed, that it will be maintained so that any subscribers in this Offering
may avail any benefit from the same;


(m)           The Subscriber’s compliance with the terms and conditions of this
Subscription Agreement will not conflict with any instrument or agreement
pertaining to the Shares or the transactions contemplated herein; and will not
conflict in, result in a breach of, or constitute a default under any instrument
to which the Subscriber is a party;


(n)            The Subscriber will seek its own legal, tax and investment advice
concerning tax implications attendant upon the purchase of the Shares and
understands and accepts that the Company is relying upon this representation
insofar as disclosure of tax matters is concerned;


(o)            The Subscriber hereby acknowledges and represents that the
Subscriber is aware of the information set forth in this document and in any
exhibits attached hereto; and


(p)            The foregoing representations and warranties are true and
accurate as of the date hereof and shall be true and accurate as of the date of
delivery of the subscription to the Company and shall survive such
delivery.  If, in any respect, such representations and warranties shall not be
true and accurate, the Subscriber shall give written notice of such fact to the
Company, specifying which representations and warranties are not true and
accurate and the reasons therefor.
 
 
7.  Risk Factors.  THE SUBSCRIBER ACKNOWLEDGES THAT THERE ARE SIGNIFICANT RISKS
ASSOCIATED WITH THE PURCHASE OF THE SHARES AND THAT SUCH SHARES ARE HIGHLY
SPECULATIVE AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD A TOTAL LOSS
OF HIS OR HER ENTIRE INVESTMENT. The Subscriber represents and warrants that he
or she has carefully considered and reviewed the following risks in reaching a
determination to purchase the Shares:


We have a limited operating history and may never achieve profitability. If we
are unable to achieve profitability, our stock price would decline.


We have only recently commenced operations and are still in the development
stage.  Our short existence, coupled with a lack of working capital, makes it
difficult to evaluate our business and prospects or to accurately predict future
revenue or results of operations. Our revenue and income potential continue to
be unproven, and our business model is evolving.  Accordingly, we are subject to
all of the risks, uncertainties, expenses and difficulties frequently
encountered by companies seeking to break into a difficult-to-penetrate industry
segment.


Potential Dilutive Effect of Future Offerings


The Company expects to engage in future financings over the next several
years.  It is likely that such financings will involve a dilution of the
interests of the Company’s shareholders upon the issuance of additional shares
of equity securities and/or the Company’s recapitalization.


 
4

--------------------------------------------------------------------------------

 


It is unlikely the Subscriber will have any liquidity in their investment in the
Shares


The Shares offered hereby will not be registered under the Securities Act or
under the securities laws of any state or other jurisdiction.  As a result, such
securities cannot be transferred without registration under the Securities Act
or, if applicable, the securities laws of any state or other jurisdiction or if
such registration is not then required because of an applicable exemption
therefrom.  Compliance with the criteria for securing exemptions under the
Securities Act and the securities laws of various states is extremely complex,
especially in respect to those exemptions affording flexibility and the
elimination of trading restrictions in respect to securities received in exempt
transactions and subsequently disposed of without registration under the
Securities Act or state securities laws.  Therefore, investors should be aware
that investment in this offering is not likely to be a liquid investment in the
foreseeable future.


Our shares may be “Penny Stocks,” and there may be difficulty selling them in
secondary market trading.


Federal regulations under the U.S. Exchange Act regulate the trading of
so-called “penny tocks,” which are generally defined as any security not listed
on a national securities exchange or Nasdaq, priced at less than $5.00 per share
and offered by an issuer with limited net tangible assets and revenues. If we
are able to commence trading of our Common Stock, we anticipate that it will
trade at less than $5.00 per share.  Therefore, our shares would be deemed
“penny stocks” and may not be traded unless a disclosure schedule explaining the
penny stock market and the risks associated therewith is delivered to a
potential purchaser prior to any trade.


In addition, because our Common Stock is not listed on Nasdaq or any national
securities exchange and would trade at less than $5.00 per share, trading in our
Common Stock would be subject to Rule 15g-9 under the U.S.  Exchange Act. Under
this rule, broker-dealers must take certain steps prior to selling a “penny
stock,” which steps include, but are not limited to:


 
∙
obtaining financial and investment information from the investor;

 
∙
obtaining a written suitability questionnaire and purchase agreement signed by
the investor; and

 
∙
providing the investor a written identification of the shares being offered and
the quantity of the shares.



If these penny stock rules are not followed by the broker-dealer, the investor
has no obligation to purchase the shares. The application of these comprehensive
rules will make it more difficult for broker-dealers to sell our Common Stock
and our shareholders, therefore, may have difficulty in selling their shares in
the secondary trading market.


Our Directors and Executive Officers own or control a significant number of
shares of our Common Stock and control our Company, which could discourage or
prevent a takeover, even if an acquisition would be beneficial to our
shareholders.


Our Directors and Executive Officers own or control approximately 75% of our
outstanding voting control. Accordingly, these shareholders, individually and as
a group, may be able to influence the outcome of shareholder votes, involving
votes concerning the election of directors, the adoption or amendment of
provisions in our articles of incorporation and bylaws and the approval of
certain mergers or other similar transactions, such as sales of substantially
all of our assets. Such voting control by existing shareholders could have the
effect of delaying, deferring or preventing a change in control of our company.


 
5

--------------------------------------------------------------------------------

 


We do not intend to pay any cash dividends in the foreseeable future.


We do not intend to pay any cash dividends in the foreseeable future and,
therefore, any return on an investment in our capital stock must come from
increases in the fair market value and trading price of the capital stock.


IT IS NOT POSSIBLE TO FORESEE ALL RISK FACTORS WHICH MAY AFFECT THE
COMPANY.  MOREOVER, THERE CAN BE NO ASSURANCE THAT THE COMPANY WILL SUCCESSFULLY
EFFECTUATE ITS BUSINESS PLAN.  EACH PROSPECTIVE INVESTOR SHOULD CAREFULLY
ANALYZE THE RISKS AND MERITS OF AN INVESTMENT IN THE SHARES AND SHOULD TAKE INTO
CONSIDERATION WHEN MAKING SUCH ANALYSIS, AMONG OTHERS, THE RISK FACTORS
DISCUSSED ABOVE.


8.  Responsibility.  The Company or its officers and directors shall not be
liable, responsible or accountable for damages or otherwise to any Subscriber
for any act or omission performed or omitted by them in good faith and in a
manner reasonably believed by them to be within the scope of the authority
granted to them by this Subscription Agreement and in the best interests of the
Company, provided they were not guilty of gross negligence, willful or wanton
misconduct, fraud, bad faith or any other breach of fiduciary duty with respect
to such acts or omissions.


9.  Miscellaneous.


(a) The Company and the Subscriber hereby covenant that this Subscription
Agreement is intended to and does contain and embody herein all of the
understandings and agreements, both written or oral, of the Company and the
Subscriber with respect to the subject matter of this Subscription Agreement,
and that there exists no oral agreement or understanding, express or implied
liability, whereby the absolute, final and unconditional character and nature of
this Subscription Agreement shall be in any way invalidated, empowered or
affected.  There are no representations, warranties or covenants other than
those set forth herein.


(b) The headings of this Subscription Agreement are for convenient reference
only and they shall not limit or otherwise affect the interpretation or effect
of any terms or provisions hereof.


(c) This Subscription Agreement shall not be changed or terminated except as set
forth herein.  All of the terms and provisions of this Subscription Agreement
shall be binding upon and inure to the benefit of and be enforceable by and
against the successors and assigns of the Company and the heirs, executors,
administrators and assigns of the Subscriber.


(d) A modification or waiver of any of the provisions of this Subscription
Agreement shall be effective only if made in writing and executed by all parties
with the same formality as this Subscription Agreement.  The failure of either
the Company or the Subscriber to insist upon strict performance of any of the
provisions of this Subscription Agreement shall not be construed as a waiver of
any subsequent default of the same or similar nature, or of any other nature or
kind.


(e) The various provisions of this Subscription Agreement are severable from
each other and from the other provisions of this Agreement, and in the event
that any provision in this Subscription Agreement shall be held invalid or
unenforceable by a court of competent jurisdiction, the remainder of this
Subscription Agreement shall be fully effective, operative and enforceable.


(f) Pronouns used herein are to be interpreted as referring to both the
masculine and feminine gender.


 
6

--------------------------------------------------------------------------------

 


(g) This Subscription Agreement shall be construed and interpreted in accordance
with the laws of the State of New York without reference to conflict of laws
principle.  The parties agree that in the event of a laws controversy arising
out of the interpretation, construction, performance or breach of this
Subscription Agreement, any and all claims arising out of, or relating to, this
Subscription Agreement shall be submitted by arbitration according to the
Commercial Arbitration Rules of the American Arbitration Association located in
New York City before a single arbitrator.  Notwithstanding the prior sentence,
any other action commenced by either party herein shall be venued in the
appropriate court of competent jurisdiction located in the county of New York,
State of New York.


(h) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original and all of which together shall be deemed
to be one and the same instrument.


THE SUBSCRIBER ACKNOWLEDGES THAT, EXCEPT AS SET FORTH IN THIS AGREEMENT, NO
REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE TO IT, OR TO ITS ADVISORS, BY THE
COMPANY AND / OR THE PLACEMENT AGENT, OR BY ANY PERSON ACTING ON BEHALF OF THE
COMPANY, WITH RESPECT TO THE SHARES, THE PROPOSED BUSINESS OF THE COMPANY, THE
DEDUCTIBILITY OF ANY ITEM FOR TAX PURPOSES, AND/OR THE ECONOMIC, TAX, OR ANY
OTHER ASPECTS OR CONSEQUENCES OF A PURCHASE OF AN INTEREST AND/OR ANY INVESTMENT
IN THE COMPANY, AND THAT IT HAS NOT RELIED UPON ANY INFORMATION CONCERNING THE
OFFERING, WRITTEN OR ORAL, OTHER THAN THAT CONTAINED IN THIS AGREEMENT.


---------------The rest of this page left intentionally left
blank.------------------


 
7

--------------------------------------------------------------------------------

 


SIGNATURE PAGE


The Subscriber hereby offers to purchase and subscribe to 1,000,000 Shares and
encloses payment of $0.70 per Share for an aggregate investment of $700,000.







       
Signature of Subscriber
               
Name of Subscriber
               
(Print) Street Address -
               
(Print) City, State and Zip Code
               
Social Security/Taxpayer I.D. Number:
 





AGREED TO AND ACCEPTED:


As of________________, 2009


XODTEC GROUP USA, INC.




By: /s/ Yao-Ting Su      
       Yao-Ting Su, Chairman


---------------The rest of this page left intentionally left
blank.------------------


 
8

--------------------------------------------------------------------------------

 


COMPLETE “SUBSCRIBER QUESTIONNAIRE” BELOW;
PROVIDE REQUISITE ADDITIONAL INFORMATION


SUBSCRIBER QUESTIONNAIRE


PERSONAL DATA.





     
Full Name
 
Residence Telephone (Area Code Number)
         
Business Telephone (Area Code Number)
           
Residence or Principal Address (Street/City/State/Zip Code)
 
Birth Date
           
Mailing Address (if other than residence)
 
Citizenship (U.S./Other)
           
Marital Status
 
Social Security/Taxpayer I.D.  Number
           
Spouse’s Full Name
 
E-mail Address
           
Spouse’s Social Security Number
 
Facsimile Number (Area Code/Number)



ACCREDITED INVESTOR.  If Subscriber (or the entity on behalf of which Subscriber
is acting) is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Act, and, as such, falls within at least one
of the following categories, then please INITIAL each applicable category.


______
(a)
A bank or savings and loan association or other institution (acting either in an
individual or fiduciary capacity), registered broker-dealer, insurance company,
registered investment company, or business development company, or licensed
“small business investment company,” or an employee benefit plan which either is
represented in a fiduciary capacity by a bank, savings and loan association,
insurance company or registered investment advisor, has total assets in excess
of $5,000,000 or is self-directed and the plan’s business investments are made
solely by accredited investors.
     
____
(b)
A trust (i) with total assets in excess of $5,000,000, (ii) which was not formed
for the specific purpose of acquiring the subject securities, and (iii) whose
purchase is directed by a person who has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the prospective investment.
     
_____
(c)
An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation or similar business trust, or partnership, not formed for the
specific purpose of acquiring the subject securities, with total assets in
excess of $5,000,000.
     
______
(d)
An entity in which all of the equity owners are “accredited investors.”
     
______
(e)
A director or an executive officer of the Company.
     
______
(f)
A natural person whose individual net worth, or joint net worth with spouse (if
any), exceeds $1,000,000
     
______
(g)
A natural person whose income in each of the two most recent calendar years
exceeded $200,000 individually, or $300,000 jointly with spouse (if any), and
who reasonably expects to reach that income level in the current year.







_________________________________
         Signature of Subscriber
 
 

--------------------------------------------------------------------------------